                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

CHRISTOPHER TERRELL LAMBERT,
                                       Case No. 2:15-cv-00847-SI
            Petitioner,
                                       OPINION AND ORDER
     v.

GUY HALL,

            Respondent.

     Kristina S. Hellman
     Assistant Federal Public Defender
     101 S.W. Main Street, Suite 1700
     Portland, Oregon 97204

            Attorney for Petitioner

     Ellen F. Rosenblum, Attorney General
     Nicholas M. Kallstrom, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

            Attorneys for Respondent


      1 - OPINION AND ORDER
SIMON, District Judge.

     Petitioner          brings       this    habeas          corpus       case       pursuant        to     28

U.S.C.     §     2254     challenging             the     legality         of     his        state-court

convictions for Attempted Murder, Assault,                             and Unlawful Use of a

Firearm.        For    the    following       reasons,          the     Amended          Petition           for

Writ of Habeas Corpus (#27)                  is denied.

                                         BACKGROUND

         On July 28,          2002,     Petitioner visited the Quest nightclub

in Portland where he became                       involved in a            dispute with Hollis

McClure.        Bystanders        separated              the     two        men         but,      shortly

thereafter,       Petitioner          fired       a    handgun       in McClure's              direction.

Petitioner        missed       McClure,       but         struck       Shontae          Bell         in     the

stomach,       Y'isha Rosbrough in the arm,                     and Michael Newman in the

leg. All three survived,                and McClure and two other witnesses to

the event identified Petitioner as the shooter.

     Police       arrested       Petitioner             on August          11,    2002        and,        eight

days later, the Multnomah County Grand Jury indicted him on four

counts     of    Attempted       Murder,              three    counts       of        Assault        in     the

Second     Degree,       one     count       of       Attempted       Assault           in     the        First

Degree,    and        eight    counts    of       Unlawful       Use       of     a    Weapon        with     a

Firearm.        Respondent's       Exhibit             102.    The    trial           court     appointed

Richard Vogt to represent Petitioner.

     Petitioner began to construct a false alibi,                                       prompting him

to recruit witnesses to provide perjured testimony. He contacted

Quadree    Bradley,           Jennifer       Napolitano,             and    Brandon           Jenkins        to

help him establish a misleading version of events.                                           Bradley and

Napolitano agreed to help him in this endeavor.


         2 - OPINION AND ORDER
       Petitioner          next    proceeded to           secure      different       lawyer.     In

November 2002,         he relieved Vogt of further representation,                               and

hired Randy Richardson for a flat fee of $20,000. Represented by

new    counsel,        Petitioner's              case     proceeded       to     a     settlement

conference      on     January          30,     2003    with   Multnomah       County        Circuit

Court Judge Julie Frantz. During that settlement conference, the

prosecutor offered to settle the case if Petitioner would plead

guilty to various               charges        that     resulted   in a     sentence of          140

months, but the case did not settle.

       Petitioner proceeded to a jury trial where he claimed that

he was not at the Quest nightclub at the time of the shooting,

and    that     the        State's       eyewitnesses          were     mistaken        in     their

respective       identifications.                The     defense        called       Bradley     and

Napolitano,      both of whom testified that                       Petitioner was            at the

Lush     nightclub         at     the     time     of    the   shooting        at     Quest     and,

contrary to          the    State's evidence,              Petitioner was wearing blue

jeans, a white shirt, a white visor, and white shoes. 1

       In     what     became        a        turning     point    at     trial,       Napolitano

testified that she had seen a friend of hers,                              Samoyya Morrison,

on the night of the shooting outside the Quest nightclub,                                        and

spoken to her for a period of 10-15 minutes.                               Napolitano denied

having      regular        contact with Morrison before                   that      evening,     and

further denied that she had spoken with Morrison since the night
of the shooting. The State called Morrison as a rebuttal witness

who testified that,               contrary to Napolitano's testimony,                        she had
1    The State's eyewitnesses testified that the shooter had been wearing a
light-colored shirt with dark stripes and black pants. Trial Transcript
( 2 / 2 5 / 0 3 ) , pp . 2 4 9 , 3 5 5 - 5 6 .


         3 - OPINION AND ORDER
been    with     her      boyfriend          at     Moses        Lake    on        the    night       of    the

shooting,        nowhere        near     Quest,       and        had     never          seen    Napolitano

outside     of      the    club.       She    also        testified        that          she    frequently

spoke    with       Napolitano         and    had     last        seen    her        less      than      three

weeks before the trial.

        The jury found Petitioner guilty of all charges. Sentencing

was     postponed,             however,        as     the         police           investigated             why
Napolitano' s        trial       testimony          was     so    contradictory                to   that     of

Morrison.        Napolitano        told        officers           she    wanted          to     talk       with

Richardson,         because       he   "told me to               call him if anything                      like

this happened." 2 Respondent's Exhibit 117,                               p.       2.    She ultimately

admitted       to    police       that       her    testimony           was     not       truthful.         She

claimed that after the shooting, Petitioner called her from jail

and sent her letters telling her what to say,                                      including a false

description         of     clothing          he     was      wearing           the       night      of      the

shooting.        Richardson        told       Napolitano            to    destroy             the   letters

because they might incriminate Petitioner.

        According         to    Napolitano,          she     attended          a     meeting        held     by

Richardson at which Bradley and Petitioner's girlfriend, Rashida

Peterson, were present. Richardson went over the story they were

supposed    to       relate      and     showed       them        the    clothes          they were          to

describe Petitioner as wearing on the night of the shooting.                                                 Id

at 17-19. Napolitano later told Richardson that she was hesitant

to testify falsely on Petitioner's behalf but was also fearful

of retaliation if she did not                         lie because             Petitioner's             family

2 Evidence would show 152 telephone calls between Richardson and Napolitano.
CR 20-5, p. 65.


         4 - OPINION AND ORDER
knew where she lived. Richardson encouraged Napolitano to adhere

to    the    fabricated            story    and        even    began     to    see       her     socially,
resulting          in    a     brief        sexual          relationship.           When       Napolitano

subsequently called Richardson to advise him that                                          she did not

intend      to     testify          falsely       on       Petitioner's        behalf,         Richardson

became agitated. He showed up at Napolitano's apartment fifteen

minutes       later,         and     offered         her      money     if     she    would        testify

consistently            with       the   story         he    and   Lambert         had     established.
Napolitano         accepted          $300       from       Richardson     in       exchange       for     her

false testimony.

        According to Napolitano, in the aftermath of her testimony,
Richardson had been particularly concerned about the portion of

her     testimony        involving          Samoyya         Morrison     because           she    was     not
part of the false alibi. Richardson instructed Napolitano to get

in touch with Morrison and advise her not to answer her door so

that the State would be unable to serve her with a subpoena to

compel       her    appearance             at     trial.       Morrison        initially           ignored
authorities when they showed up at her home and knocked on her

door,       but    later           answered       the       door   and       was     served        with     a

subpoena.         As noted above,               Morrison appeared at trial and cast
significant doubt on Petitioner's alibi.

        Authorities also interviewed Bradley after the trial,                                             who

also admitted to providing false                              testimony provided to him by
Petitioner          in       the     form       of     a     letter     sent        through        Rashida
Peterson. Peterson was able to confirm Bradley's statements.

        Police also interviewed Brandon Jenkins, whose car had been
hit by a bullet during the shooting.                               He claimed Petitioner had

         5 - OPINION AND ORDER
sent a letter to him,            also by way of a third party, asking that

he identify someone else as the shooter.                          Jenkins did not do as

Petitioner asked, and instead kept the letter and provided it to

the authorities during the post-trial investigation.

        Petitioner appeared for sentencing on April 17,                             2003,        but

the trial judge informed the parties that sentencing would not

take place.       Richardson was not present in the courtroom at the

beginning of the hearing because he was being served elsewhere

in the courthouse with search warrants for his home, office, and

person     related       to   Petitioner's          case.    As   a     result,     the        State

moved     to    disqualify       Richardson          as     counsel      because       the       new

criminal       investigation          put     Richardson      and      Petitioner         in     the

conflicted position of co-conspirators. The prosecutor felt that

Petitioner needed to be represented by independent counsel,                                     but

Richardson disagreed. He advised the trial court that Petitioner

could    waive    any     conflict          that    might    exist,      and    that      it    was

Petitioner's       option       whether        to     proceed       with       Richardson         as

counsel.

        Over     the     State's        objection,          the       trial     court        asked

Petitioner if he wished to have new counsel appointed to which

Petitioner replied,            "No,    I'm comfortable with Mr.                  Richardson."

CR 20-4,       p. 241.    The trial judge appointed independent counsel

to consult with Petitioner, but allowed Richardson to remain as

counsel    of    record       until     she    could more         thoroughly        study        the

applicable       rules.       Four    days     later,       however,     the      trial        judge

removed Richardson from the case and ultimately appointed Lisa

Ludwig to represent Petitioner at sentencing.


         6 - OPINION AND ORDER
        On     December         12,    2003,       the    Multnomah           County     Grand     Jury

indicted        Richardson             and        Petitioner           with     various        charges
pertaining          to    bribery,       perjury,         and        witness    tampering.        While
those charges were pending,                       sentencing regarding the Attempted

Murder       took place on April                  4,    2005.        The    judge,    when imposing
sentence       on    the       charges       arising          from    the     shooting    at    Quest,

expressly        stated         that     she       would        not        consider    Petitioner's

misconduct          with       respect       to   the     falsified          evidence.     She     did,
however, state:

                I find that the testimony and the exhibits
                regarding defendant's role and conduct in
                soliciting false testimony is reliable. This
                is   clearly   reprehensible   behavior   that
                cannot be tolerated by the Court, but the
                justice system, or by the public. It demeans
                our entire system. And it shows incredible
                disrespect   and    arrogance,   and   perhaps
                stupidity, as well, on the part of the
                defendant, and anyone involved with him, in
                attempting to subvert justice.
Sentencing Transcript                 (4/5/2005),         p.    181.       She then proceeded to

sentence Petitioner to a sentence totaling 250 months.

        Lisa    Ludwig         filed     a    Motion          for    New    Trial     shortly     after

Petitioner's sentencing,                 claiming that a new trial was in order
based    upon:           (1)    "irregularity            in     the    proceedings,n        and     (2)
insufficiency of the evidence.                         Ludwig argued that not only was

Richardson's conduct reprehensible, but he failed to convey the

State's plea offer to Petitioner such that he was the victim of

ineffective assistance of counsel. Respondent's Exhibit 166. The
trial court did not rule on the Motion which was deemed denied




         7 - OPINION AND ORDER
55 days      after      its    filing     under Oregon's procedural                      rules.       See

ORCP 64 ( F) ( 1) .

         In May 2005,         Petitioner entered a guilty plea to Conspiracy

to Bribe a         Witness,       Bribing a Witness,                   Criminal Conspiracy to

Commit      Perjury,      Solicitation           to    Commit           Perjury,       Perjury        and

Tampering with Witnesses.                 As a    result,             the court sentenced him

to 22 months in prison,                18 of which it imposed consecutively to

the      sentence        stemming        from      the          Attempted         Murder        trial.

Richardson        proceeded       to    trial     where          he    was     acquitted        of    all

charges.

         Petitioner took a             direct    appeal          in which he          alleged that

certain treatment             records     of his victims                should not have been

admitted during his trial.                The Oregon Court of Appeals affirmed

the      trial    court's       decision        without          opinion,       and     the     Oregon

Supreme Court denied review.                State v. Lambert, 228 Or. App. 756,

210   P.3d       945    (2009),    rev.     denied,            347     Or.    533,     225    P.3d     43

(2010).

         Petitioner       next      filed        for           post-conviction          relief         in

Umatilla County where,                 relevant to             this    case,    he    alleged that

Richardson failed to relay the State's plea offer to him.                                             The

PCR      Court     denied       relief,     finding             that     Petitioner          was      not

credible,        and that       Judge     Frantz       communicated the               State's plea

of fer     directly       to      him     during           the        settlement        conference.

Respondent's           Exhibit     159,     p.        2.        Petitioner           appealed        this

decision,        but   the     Oregon     Court       of Appeals             affirmed     the      lower

court's      decision         without     issuing          a    written        opinion,       and     the

Oregon Supreme Court denied review.                            Lambert v.       Coursey,      2 65 Or.


          8 - OPINION AND ORDER
App.   759,     337    P.3d 204         (2014),    rev.     denied,      356 Or.     689,   344

P.3d 1111 (2015).

       Petitioner filed this 28 U.S.C.                    §    2254 habeas corpus case

on May 18, 2015, and amended his Petition with the assistance of

appointed      counsel       on    April     22,     2016      to   state    the    following

claims:

          1. Richardson rendered ineffective assistance when he
          failed to inform Petitioner of the State's offer of a
          plea bargain, and failed to counsel Petitioner about the
          possibility of resolution of his case through plea
          negotiations;

          2. Petitioner was deprived of his right to conflict-free
          representation where Richardson was motivated by his own
          personal and financial self-interest;

          3. Petitioner was denied the effective assistance of
          counsel when he was represented by a trial attorney who
          had an unwaivable conflict of interest, and was motivated
          solely by his own personal and financial self-interest;
          and

          4. Appellate counsel was ineffective for failing to raise
          on appeal the denial of Petitioner's Motion for New
          Trial.

Amended Petition (#27).

       Respondent       asks the Court             to deny relief on these claims

because:      ( 1)    the   PCR Court       reasonably denied relief on Ground

One;    (2)    Grounds       Two    and     Three     are      procedurally        defaulted,

Petitioner       is    unable      to    excuse     his       default,      and    the   claims

nevertheless lack merit; and                 (3)    Petitioner fails to sustain is

burden of proof as to Ground Four.

Ill


        9 - OPINION AND ORDER
                                                    DISCUSSION

I.         Standard of Review

           An application                for    a     writ    of habeas       corpus      shall not be

granted unless adjudication of the claim in state court resulted

in     a    decision              that    was:        (1)     "contrary      to,    or     involved           an

unreasonable application of, clearly established Federal law, as

determined             by       the      Supreme       Court     of    the    United       States;"           or

(2) "based             on       an    unreasonable           determination         of    the     facts        in

light of the evidence presented in the State court proceeding."

28     U.S.C.          §    2254(d).            A     state     court      decision       is     "contrary

to.                clearly            established            precedent       if    the    state        court

applies a rule that contradicts the governing law set forth in

[the Supreme Court's]                     cases" or "if the state court confronts a

set        of   facts           that      are       materially        indistinguishable            from        a

decision of                [the Supreme]            Court and nevertheless arrives                       at    a

result different from [that] precedent." Williams v.                                           Taylor,    529

U.S. 362, 405-06 (2000).

           Under            the          "unreasonable            application"             clause             of

§    2254 ( d) ( 1) ,       a     federal       habeas       court may grant            relief    "if the

state       court          identifies           the    correct        governing     legal        principle

from       [the    Supreme            Court's]         decisions       but   unreasonably          applies

that principle to the facts of the prisoner's case." Id at 413.

The     "unreasonable application"                           clause requires the state court

decision          to       be     more    than        incorrect       or   erroneous.      Id     at     410.


            10 - OPINION AND ORDER
Twenty-eight U.S.C.                §    2254 (d)      "preserves authority to issue the

writ in cases where there is no possibility fairminded jurists

could disagree             that        the    state     court's       decision conflicts with

[the      Supreme]             Court's            precedents.        It     goes       no        farther."

Harrington v. Richter, 562 U.S. 86, 102 (2011).

        Twenty-eight U.S. C.                  §    2254 (d) ( 2)     also allows a petitioner

to "challenge the                substance of the               state court's              findings     and

attempt       to        show    that         those     findings       were      not        supported     by

substantial             evidence        in    the     state     court       record."         Hibbler     v.

Benedetti, 693 F.3d 1140, 1146 (9 th Cir. 2012).                                   A federal habeas

court cannot overturn a state court decision on factual grounds

"unless       objectively              unreasonable            in    light       of        the   evidence

presented in the state-court proceeding." Miller-El v. Cockrell,

537 U.S. 322, 340 (2003). This is a "'daunting standard-one that

will be satisfied in relatively few cases,'                                     especially because

we     must        be     'particularly               deferential          to    our         state-court

colleagues.'" Hernandez v.                         Holland,     750 F.3d 843,              857   ( 9th Cir.

2014)     (quoting         Taylor v.              Maddox,     366    F. 3d 992,        1000      ( 9 th Cir.

2004)).

II .    Ground One

        Petitioner               first              claims          that        Richardson              was

constitutionally                ineffective           when      he    failed          to     convey     the

State's       plea         offer,            or      otherwise        counsel          him       on    plea

negotiations.             As     an      initial        matter,       the       Court        notes     that


         11 - OPINION AND ORDER
Petitioner       attempts         to     rely    on        a   variety         of    new       evidence     to

support    his     claim which he               never presented to                       the    PCR Court.

Such     evidence       is        not     properly             considered           here.       28     u.s.c.
§    2254 (d) (1); Cullen v. Pinholster, 563 U.S. 170, 182-83 (2011).

Accordingly,       this       Court       considers            only      the    evidence          that     was

properly at issue in Petitioner's PCR proceeding.

        Because    no    Supreme          Court       precedent           is    directly          on    point

that corresponds to the facts of this case,                                     the court uses the

general       two-part        test       established              by    the     Supreme          Court      to

determine whether Petitioner received ineffective assistance of

counsel.      Knowles        v.     Mirzayance,            556     U.S.     111,         122-23        (2009).

First,    Petitioner must show that his counsel's performance fell

below    an    objective          standard           of    reasonableness.                Strickland        v.

Washington,       466 U.S.         668, 686-87            (1984). Due to the difficulties

in     evaluating       counsel's             performance,             courts        must       indulge      a

strong presumption that the conduct falls within the "wide range

of reasonable professional assistance." Id at 689.

        Second, Petitioner must show that his counsel's performance

prejudiced the          defense.          The appropriate                test       for     prejudice       is

whether       Petitioner           can        show        "that        there        is    a     reasonable

probability that,             but       for    counsel's unprofessional errors,                            the

result of the proceeding would have been different." Id at 694.

A reasonable probability is one which is sufficient to undermine

confidence        in    the       outcome        of       the      trial.       Id        at    696.     When


         12 - OPINION AND ORDER
Strickland's general standard is combined with the standard of

review       governing         28     U.S.C.      §        2254    habeas       corpus        cases,        the

result    is      a     "doubly deferential                  judicial         review."       Mirzayance,

556 U.S. at 122.

       During the PCR proceeding,                          Petitioner submitted two pieces

of evidence relevant to his Ground One claim. First,                                              Petitioner

offered his            own Affidavit previously filed                           in    support        of his

Motion for New Trial in which he claimed that "Mr.                                            Richardson

never asked            [during the settlement conference]                            or at any other

time if I was willing to make a plea bargain,                                         nor was I            told

what   the       sentence           would    be       if     I    was    interested           in     a     plea

bargain."        Respondent's             Exhibit          166,     p.    14.        In    addition,         he

offered       Lisa      Ludwig's          Affidavit          which       he     had        also     used     to

support      his       Motion       for     New   Trial.           In    her     Affidavit,              Ludwig

stated that her review of Richardson's file failed to show any

indication            that     he      conveyed             the     State's          plea         offer      to

Petitioner. Id at 11.

       The       State       countered       by       offering           the     Affidavit          of      the

prosecutor in which she stated that,                                "based upon my experience

with     these         types    of        settlement             hearings,       it        seems     highly

improbable            that   petitioner           would           have    been       unaware        of      the

possibility of settlement and its terms." Respondent's Exhibit

120,   pp.       1-2.    Consistent with this Affidavit,                              the     State also

offered      a    letter       from       Judge       Frantz        wherein          she     stated        that


         13 - OPINION AND ORDER
although     she    did     not    recall           the   particulars           of   Petitioner's

settlement conference,             she could outline her standard approach

to    settling      criminal       cases        that      she    had       "followed        for    two

decades." Respondent's Exhibit 174, p.                          1.    Part of that approach

involved Judge          Frantz     reviewing with a                  defendant       the possible

sentence if convicted at trial,                      and then proceeding to "discuss

the   plea   proposal                        that    is    being      contemplated,          so    the

defendant     can       weigh     the        risk    of   going       to    trial     versus       the

certainty of a plea proposal if approved by the senior DDA' s."

Id at 3.

       Judge Frantz did state, however, that "[v]ery, very seldom,

but    perhaps      a    couple         of     times      in    cases       which       I   do     not

specifically        recall,"        settlement            conferences           ended       abruptly

before     she     had     an     opportunity             to    speak       directly        with     a

defendant.       Id at 4.       Given the remainder of the record, however,

the   remote instances mentioned by Judge                            Frantz would not have

included     Petitioner.          Specifically,            although        he    stated      in    his

Affidavit seeking a new trial that Judge Frantz never conveyed

the particulars of the State's plea offer to him,                                    he did agree

that Judge Frantz had met personally with him and told him what

his maximum sentence would be if convicted at trial, and that a

plea deal would reduce his sentence.                           Respondent's Exhibit 166,

p. 14.




         14 - OPINION AND ORDER
     The    PCR    Court    rejected     Petitioner's        Ground    One     claim,

finding    that   Petitioner       "refused    to   accept    any     plea    offer."

Respondent's      Exhibit   159,    p.   2.   The   PCR Court       also     made   the

following findings:

            3.   Based on    [Petitioner's] behavior in
            this case and his subsequent convictions, it
            is clear that he has no respect for the
            truth and is totally without credibility.

                                    * * * * *
            7.   This court also does not believe that
            during the course of the judicial settlement
            conferment, the judge didn't explain any
            plea off er or the process of an offer to
            [Petitioner] . [Petitioner] raised this issue
            in [his] motion for a new trial and the
            motion was     denied and could have been
            appealed.

            8.   R.    Richardson's  trial  performance
            (disregarding the use of perjury for a
            moment) was more than adequate.

            9.   Lambert comes to this court as a co-
            conspirator of Richardson. Before retaining
            Richardson, Lambert had already arranged for
            three witnesses to lie. Richardson clearly
            had an ethical and legal obligation to
            refuse to use the defense,      but Lambert
            didn't care about any of that. He cannot now
            complain about the course of conduct he
            initiated, paid for and participated in.
            There is no evidence or even claim that he
            would have abandoned the defense or that he
            regrets the conspiracy--only that he regrets
            losing.

Respondent's Exhibit 159, pp. 2-3.

     Petitioner states that he was not with Richardson at the

time that the State made its plea offer, and the evidence showed


      15 - OPINION AND ORDER
that    nothing         in   Richardson's          file    notes      indicated          that

Richardson communicated the plea offer to his client. Petitioner

argues that there was no evidence in the record to support the

PCR    Court's    factual       determination       that    Judge     Frantz      actually

communicated the State's plea offer to him, 3 thus he believes the

PCR    Court's    factual        finding    on     this    point     amounts      to     mere

speculation.

       Petitioner presented the plea offer issue to the PCR Court

for a determination,            thus placing that court in the position of

having to render a decision based upon a rather scant record of

something that might,            or might not have,          been orally conveyed.

The    PCR    Court     found    that   Petitioner         was    completely       lacking

credibility,      thereby        negating    Petitioner's          Affidavit.      It     was

therefore     left      only with the       fact    that    Ludgwig was          unable    to

find    any    specific      notation       in     Richardson's          files    that     he

communicated the plea of fer to Petitioner.                      The absence of that

information      did     establish that       Richardson         never    discussed       the

plea of fer      with    Petitioner,       nor did it       not    speak directly to

whether Judge Frantz conveyed the plea offer to Petitioner when

3 Petitioner also asserts that the PCR Court erroneously stated that
Petitioner could have appealed the issue on direct review because the issue
pertained to ineffective assistance of counsel, something that can only be
raised during a PCR proceeding in Oregon's courts. It is not appropriate for
this Court to second-guess the PCR Court's ruling on this state-law
procedural issue. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) ("[W]e
reemphasize that it is not the province of a federal habeas court to
reexamine state-court determinations on state-law questions."). In any event,
the resolution of Petitioner's Ground One claim does not depend on whether
the PCR Court correctly interpreted Oregon law concerning the appealability
of the denial of Petitioner's Motion for New Trial.


        16 - OPINION AND ORDER
she met with him personally.               Indeed, given Judge Frantz's letter

and the prosecutor's Affidavit, there was evidence in the record

from which the PCR Court could make a reasonable factual finding

that Judge Frantz conveyed the State's plea offer of 140 months

directly to Petitioner.         Certainly,         Petitioner has not presented

clear and convincing evidence to the contrary to overcome this

factual finding.     See 28     U.S.C.       §   2254 (e) (1).        Consequently,   even

if Richardson failed to communicate the plea deal to his client,

such an omission did not result in prejudice to Petitioner.

      Petitioner fails to establish prejudice for another reason,

as   well.   Assuming   he     could       overcome      the     PCR    Court's    factual

findings     regarding his      lack of          credibility and Judge            Frantz' s

communication of the plea offer, he has not overcome the finding

that he was not prepared to accept a plea deal (let alone a 140-

month plea deal) .      Even    after the          jury had convicted him              (but

prior to sentencing),        the State offered Petitioner a 120-month

sentence but     only if he          was    willing to         off er his    cooperation

regarding      the   events          surrounding          the     Attempted        Murder.

Respondent's     Exhibits      175     & 176,       p.    2.     Petitioner,      however,

flatly refused to offer his cooperation as to the incident.                            Id.

Respondent's Exhibit 176, p. 2. Even in his Motion for New Trial

predicated upon the alleged failure to communicate a plea offer,

Petitioner     stated   only     that       he    would        have    "considered"    the

State's plea offer had it been conveyed, not that he would have


       17 - OPINION AND ORDER
accepted it.             Respondent's Exhibit 166,               p. 14.     For all of these

reasons,           the    PCR     Court's        denial    of     this    claim       is     neither

contrary           to,     nor     an     unreasonable           application          of     clearly

established federal               law.    The decision also did not                    involve an

unreasonable determination of the facts in light of the evidence

presented.

III. Grounds Two and Three

        As    Grounds       Two    and Three,           Petitioner       argues      that    he    was

denied his right to conflict-free representation. The Court must

first        resolve      whether       Petitioner        can    overcome      his    failure       to

adequately preserve Grounds Two and Three in the                                     state courts

through        a    showing       of    cause     and     prejudice.      In   doing        so,    the

parties        agree      that     the    Court      is    not    limited      to     the     record

developed in the PCR proceeding,                        thus the Court also considers

all of Petitioner's Exhibits, most of which are newly developed.

        A.         Exhaustion and Martinez

        A petitioner seeking habeas relief must exhaust his claims

by fairly presenting them to the state's highest court,                                       either

through        a    direct       appeal     or    collateral       proceedings,            before    a

federal court will consider the merits of habeas corpus claims

pursuant to 28 U.S.C.                  § 2254.     Rose v.       Lundy,    455 U.S.         509,   519

( 1982) . A petitioner is deemed to have "procedurally defaulted"

his claim if he failed to comply with a state procedural rule,

or failed to raise the claim at the state level at all. Edwards


         18 - OPINION AND ORDER
v.    Carpenter,     529 U.S.     446,    451    (2000); Coleman v.                  Thompson,      501

U.S. 722, 750        (1991).

        Petitioner        concedes       that     Grounds           Two     and           Three     are

procedurally defaulted because he failed to fairly present them

to Oregon's state courts during his PCR proceedings. He argues,

however,     that his PCR attorney was ineffective for not raising

the    claims      such   that    he    can     excuse    his       default          by way        of   a

showing of cause and prejudice pursuant to Martinez v. Ryan, 566

U.S. 1, 4 (2012).

              1.     Standards

       Traditionally,        the performance of PCR counsel could not be

used to      establish       cause     and prejudice           to    excuse          a    procedural

default.      Coleman v.       Thompson,        501 U.S.    722,         753-54          (1991)    (only

the       constitutionally             ineffective         assistance                of       counsel

constitutes        cause);     Pennsylvania        v.    Finley,         481    U.S.        551,    556

( 1987)    (there    is   no     constitutional          right      to    counsel           in a    PCR

proceeding). However, in Martinez v. Ryan, 566 U.S. 1, 4 (2012),

the    Supreme      Court      found     "it .             necessary            to       modify     the

unqualified statement in Coleman that an attorney's ignorance or

inadvertence in a postconviction proceeding does not qualify as

cause to excuse a procedural default."                         Id at       8.     It concluded,

"Inadequate assistance of counsel                   at     initial-review collateral

proceedings        may    establish       cause     for    a     prisoner's               procedural

default of a claim of ineffective assistance at trial." Id.


          19 - OPINION AND ORDER
        In order to establish cause to excuse his default pursuant

to Martinez,         Petitioner must show that his underlying claim of

ineffective assistance of trial counsel is                                  substantial insofar

as it has "some merit." He must also demonstrate that his PCR

attorney was          ineffective under the                  standards           of      Strickland v.

Washington,         4 66 U.S.      668    ( 1984)     for failing to raise the claim.

"[T]o fulfill this requirement,                       a petitioner must not only show

that     PCR   counsel           performed        deficiently,           but      also        that     this

prejudiced          petitioner,           i.e.,       that       there      was          a    reasonable

probability that,            absent the deficient performance,                                the result

of the post-conviction proceedings would have been different."

Runningeagle          v.     Ryan,        825     F.3d       970,     982        ( 9th       Cir.     2017)

(quotation          omitted).            Such     a      finding,           of        course,         would

necessarily         require        the     Court      to     conclude          that          there    is     a

reasonable          probability            that        the       trial-level                 ineffective

assistance claim would have succeeded had it been raised. Id.

               2.      Analysis

        To evaluate Petitioner's cause and prejudice argument,                                             the

Court    looks      to     the    viability of             the   attorney         conflict           claims

raised    in Grounds             Two and Three           of the Amended                  Petition.         The

Sixth     Amendment          carries       with       it     a      right        to      conflict-free

representation.            Wheat v.       United States,            486 U.S.          153     (1988).       In

order to establish a Sixth Amendment violation, a petitioner who

raised no objection at trial must show that "an actual conflict


         20 - OPINION AND ORDER
of interest adversely affected his lawyer's performance." Cuyler

v.    Sullivan,       446 U.S.         335,    348    (1980). "[A]     defendant who shows

that    a    conflict of interest actually affected the adequacy of

his    representation need not                   demonstrate prejudice                in order to

obtain relief." Id at 349-50.

       Petitioner contends that Richardson held a                                grudge against

his    former       employer,          the    Multnomah County         District Attorney's

Office,       from which he had resigned while                        suspended pending an

investigation              into         questionable          practices           and        tactics.

Petitioner's Exhibit 62. Petitioner asserts that Richardson, who

was    disbarred           by     the     time       PCR    counsel    filed          his    Amended

Petition, was absolutely fixated on besting his former employer

at trial,          leaving him motivated solely by his own self-interest

and causing him to hide the State's plea offer from Petitioner.

Petitioner reasons that where an actual,                            unwaivable conflict of

interest       existed          between       Richardson      and   him,     PCR       counsel      was

obliged to present the issue to the PCR Court.

       The     first        problem          with     Petitioner's         argument         is     that

Sullivan's          presumed          prejudice       in    the    presence       of    an       actual

conflict       between          an     attorney       and    his    client       is     limited      to

instances          involving          multiple       representation,         a    situation         not

present       in    Petitioner's             case.   In Mickens       v.    Taylor,         535    U.S.

162,    168    (2002),          the    Supreme Court determined that                    Sullivan's

presumption           of         prejudice           "is     justified           because          joint


        21 - OPINION AND ORDER
representation         of conflicting interests               is   inherently suspect,

and    because       counsel's       conflicting     obligation         is    to     multiple

defendants      .      . make it difficult to measure the precise harm

arising from counsel's errors." 535 U.S. at 168.

       The    Ninth        Circuit    recognized     that      "[t]he      Mickens         Court

emphasized          that     Sullivan     required      a     showing        that     counsel

actively       represented           conflicting     interests,         which        did     not

support the expansive application to other sorts of conflicts or

ethical violations, such as conflicts between a client's welfare

and counsel's financial interests." United States v. Wal ter-Eze,

869    F.3d    891     (2017)    (internal    quotation        omitted).        It    further

stated       that    the     "Mickens     Court    specifically         and     explicitly

concluded that Sullivan was limited to joint representation" and

that     anything      else     amounted     to    an       open   question.         Earp     v.

Ornoski, 431 F.3d 1158, 1184 (9 th Cir. 2005).

       Similarly,          Oregon law has not extended Sullivan beyond the

scope of joint representation.               See Datta v.          Keeney,     90 Or. App.

327,   330    (1988); Clark v.          Oregon,    267 Or. App.       544,     550    (2014).

Al though     Petitioner        directs    this    Court      to   cases     that     predate

Mickens, do not directly discuss Sullivan, or are from judicial

districts that are not binding on this court or Oregon's state

courts,      they are not persuasive to show that this area of the

law    was    so     well     established    in     Plaintiff's         favor       that     PCR

counsel was obligated to raise a Sullivan claim in state court.


         22 - OPINION AND ORDER
See     Sophanthavong        v.   Palmateer,     378     F.3d     859,    870     (9th    Cir.

2004)    ("Strickland does not mandate prescience, only objectively

reasonable advice under prevailing professional norms.").

        Putting aside the          limited scope of           Sullivan,         Petitioner's

claim    that    Richardson       was     motivated     by    a     blinding      desire    to

prevail against his former employer at trial no matter the cost

is    belied    by    the     record.     Respondent      identifies        seven       cases,

including       three       involving     serious      felonies,         that    Richardson

settled       with    the    Multnomah      County     District      Attorney's         Office

prior    to     Petitioner's       trial.      Respondent's         Exhibit      178.    These

dispositions suggest Petitioner's decision to forego a plea was

not based upon any obstinate refusal to enter a guilty plea on

Richardson's part.           While    Petitioner correctly asserts that the

record does not contain all of the particulars of these cases,

the fact that Richardson settled all of them with the Multnomah

County District Attorney's Office belies Petitioner's assertion

that Richardson was motivated only by his own desire to prevail

in cases       involving his         former employer by refusing to settle,

taking the cases to trial irrespective of his client's interest,

and using any means necessary to prevail.

        Even    if    Petitioner         could   prove       that     Richardson's         own

personal and overriding interest was to proceed to trial without

advising       Petitioner of       the    State's    140-month plea offer,                this

approach       does    not    appear      to   conflict      with     Petitioner's         own


         23 - OPINION AND ORDER
desires.         As the PCR Court found in this case,                                   Petitioner "had

already decided his defense and had arranged the witnesses                                              11
                                                                                                              by

the     time      he     retained        Richardson,        "Richardson                  knew    that        the

[Petitioner's]               witnesses      were    going    to         lie        at     [Petitioner's]

request,    11
                 Petitioner "clearly never attempted to change the plan

he    and    his       attorney       had    agreed     to[,]     11
                                                                            and       Petitioner        never

indicated         a     willingness         to     admit    his         participation              in        his

crimes.          Respondent's         Exhibit        159,    p.             2.     Where        Petitioner

fabricated         his       own    alibi    before    he    ever            retained          Richardson,

Richardson's purported desire to prevail at trial by any means

necessary was consistent with Petitioner's own approach to the

case.

        There is further evidence of Petitioner's unwillingness to

accept a plea offer from the State.                          After he was convicted at

trial, Petitioner:                 (1) rebuffed the State's 120-month plea offer

because he was unwilling to cooperate with the its investigation

pertaining         to    the       Quest    shooting;       and         (2) expressed             that        he

would not be willing to                     settle    for    any sentence exceeding                           90

months      for        all    convictions,         including           those            associated      with

witness tampering.                 Respondent's Exhibits 175                      &     176.    Given that

Petitioner was unwilling to settle for a 120-month sentence in

the wake of his conviction,                      he cannot establish that he would

have    accepted         a     140-month offer prior                   to        trial    that    did        not

include a resolution of the witness tampering charges.


         24 - OPINION AND ORDER
      PCR counsel          had a     variety of        strategically          sound    reasons

not   to   raise    an ineffective assistance                  of trial       counsel    claim

predicated     on      a    conflict      of   interest       between     Petitioner         and

Richardson. As a result,             PCR counsel's performance did not fall

below an objective            standard of reasonableness,                thus    Petitioner

fails to establish cause and prejudice to excuse his default.

IV.   Ground Four

      Finally,       Petitioner        alleges        that     appellate       counsel       was

ineffective      for       failing   to    appeal      the     denial    of    Petitioner's

Motion for New Trial.              Petitioner has not argued this                     claim in

his   briefing      and,     therefore,        has    not    sustained     his   burden       of

proof.     See Silva v.       Woodford,        279 F.3d 825,      835     (9th Cir.      2002)

(Petitioner      bears      the    burden      of    proving    his     claims) .     Even    if

Petitioner had briefed the merits of this claim,                              the court has

examined it based upon the existing record and determined that

it does not entitle him to relief.

Ill
Ill
Ill
Ill
Ill
Ill
Ill
Ill

         25 - OPINION AND ORDER
                                      CONCLUSION

     For the reasons identified above,              the Amended Petition for

Writ of Habeas Corpus         (#27)    is denied.   The Court does,   however,

issue a Certificate of Appealabili ty as to Petitioner's argued

claims identified as Grounds One, Two,              and Three of his Amended

Petition.

     IT IS SO ORDERED.

     DATED this   1 r't---   day of November, 2018.



                                             Mic ael H. Simon
                                             United States District Judge




      26 - OPINION AND ORDER
